    Case 19-31577        Doc 16      Filed 11/26/19 Entered 11/26/19 16:19:03                 Desc Main
                                       Document     Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

In Re:                                                Case No. 19-31577
                                                      Chapter 13
          Becky Thompson,                             Plan filed on November 6, 2019
                                                      Confirmation Hearing: January 9, 2020
                         Debtor.                      Honorable Timothy A. Barnes

                             OBJECTION TO CONFIRMATION OF PLAN

          NOW COMES Bank of America, N.A. (hereinafter referred to as "Creditor"), a secured creditor

herein by its attorneys, Heavner, Beyers & Mihlar, LLC, and moves this Honorable Court for an Order

denying confirmation of Debtor's plan filed November 6, 2019, and in support thereof states as follows:

          1.     This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Local Rule 40.3.1 of the

United States District Court for the Northern District of Illinois.

          2.     Debtor filed a petition under Chapter 13 of Title 11, United States Bankruptcy Code on

November 6, 2019. The Debtor's Chapter 13 Plan has not yet been confirmed.

          3.     Creditor is a mortgage holder or servicer on the property commonly known as 2040 N.

Nagle Ave, Chicago, Illinois 60707.

          4.     Creditor will file a Proof of Claim in the instant case totaling $128,951.30 and listing an

estimated or approximate pre-petition arrearage of $1,717.98.

          5.     Debtor has used a version of the District's model plan for her Chapter 13 plan and said

model contains language negatively impacting the Creditor. Specifically, the plan does not provide for

the mortgage arrears to be paid to Creditor.

          6.     That if the plan is administered as written rather than as intended, Creditor would receive

substantially less than its soon to be filed, secured Proof of Claim, in contravention of the provisions of

the Bankruptcy Code.




          
  Case 19-31577          Doc 16     Filed 11/26/19 Entered 11/26/19 16:19:03                Desc Main
                                      Document     Page 2 of 2


        7.       Sufficient grounds exist for denial of confirmation of Debtor's plan:

             a. Fails to cure Creditor's pre-petition arrearage claim amount in full.

        WHEREFORE, this Creditor, Bank of America, N.A., and/or its assigns, requests the Court enter

an Order denying confirmation of the Debtor's Chapter 13 plan.

        Dated this 26th day of November, 2019.

                                                        Bank of America, N.A.,
                                                             
                                                         By:              /s/ Pinju Chiu
                                                                           Pinju Chiu
                                                                      One of its attorneys
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
SEAN D. JORDAN (#6307449)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
